Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
Applicant's Amendment to the Specification filed on February 2, 2022 has been entered.
Applicant's Amendment to the Claims filed on June 24, 2021 has been entered.
Claims 3, 5-7, 9, 11, 13, 15, 16, 18-21, 24, 28-29, 31-35, 37-42, and 48-93 are cancelled.
Claims 1, 2, 4, 8, 10, 12, 14, 17, 22-23, 25-27, 30, 36, and 43-47 are pending and under examination.  
The elected species are SEQ ID NO:3 (see claim 8), SEQ ID NO:8 (see claim 10), and Brachyury (see claim 30).

Information Disclosure Statement
The IDS statements filed on 06/24/2021, 07/07/2021, 08/12/2021, 09/07/2021, 11/08/2021, 02/02/2022, and 0211/2022 have been considered by the examiner. 
Priority
This US16/306,097 filed on 11/30/2018 is a 371 of PCT/US17/35694 filed on 06/02/2017 which claims priority benefit of US Provisional 62/345,582 filed on 06/03/2016.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application No. US Provisional 62/345,582, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘582 Provisional does not disclose SEQ ID NO: 34, SEQ ID NO:35, SEQ ID NO: 41, or SEQ ID NO: 42 of the instant claims.
Accordingly, claims 1, 2, 4, 8, 10, 12, 14, 17, 22-23, 25-27, 30, 36, and 43-47 receive priority to 06/02/2017, the filing date of PCT/US17/35694.
Claim Objections
Claims 4, 23 and 30 are objected to because of the following informalities:  
Regarding claim 4, for improved clarity, the term “or” should be added into line 3 as follows: ….ICAM-1, or LFA-3, or a combination thereof.
Regarding claim 23, for improved clarity, the term “or” should be added into line 2 as follows: ….ICAM-1, or LFA-3, or a combination thereof.
.  Appropriate correction is required.
Response to Amendment
Any objection or rejection made in a previous office action and not repeated in this office action is withdrawn.  The following is the complete set of objections and rejections being applied.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 44 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 44 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 44 recites a host cell comprising the composition according to claim 1.  As presently written, the claimed host cell encompasses a cell within a human body.  This interpretation is supported in the specification in para 0147, line 1, which states that the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Some embodiments of claim 14 fail to include all the limitations of claim 4 upon which it depends.  For example, amended claim 14 recites an E1 region deletion and an E2b region deletion in the alternative.  However, claim 4 requires an E1 gene region deletion and an E2b region deletion.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - prior art rejections
The Applicants’ arguments filed on 06/24/2021 have been fully considered but are unpersuasive.  The applicant’s arguments address the argument of unexpected results and the Niazi Declaration filed on 02/05/2021 and further amended in the applicants’ submission filed on 06/24/2021.  The applicants’ arguments do not address any differences in the prior art. 
 The applicants argue the following:
The specification has been amended herein to clarify that that the Ad5 [E1-, E2b-]-PSA vaccine used in Example 1 is ETBX-071. Without agreeing that prima facie obviousness has been established, Applicants submit herewith a second Declaration from Dr. Kayvan Niazi. Dr. Niazi’s declaration demonstrates that ETBX-071 induces a both a CD4+ and CD8+ cellular immune response (CMI). This is an unexpected result.

However, this argument is unpersuasive.  First, the amendment to the specification has added the term “ETBX-071” in parenthesis following “Ad5[E1-, E2b-]-PSA” at the end of paragraph 0380, under heading “Example 1”.  Because the term is in parenthesis, it is unclear that “ETBX-071” is the vaccine used in Example 1 of the specification.  The parenthesis indicates that ETBX-071 is a type of “Ad5[E1-, E2b-]-PSA vaccine”. This interpretation is supported in the second Declaration from Dr. Kayvan Niazi filed on 06/24/2021 which state in Section (2.) : EFBX-071 (an Ad5[E1-, E2b-]-PSA vaccine).  Further, the second Declaration from Dr. Kayvan Niazi shows that ETBX-071 induces cell mediated immunity (CMI) to produce both INF-gamma and IL-2 in an antigen-specific manner but is silent as to whether this is an unexpected result.  
Further, the applicants argue:
At the time of the invention, the hAd5 E1-/E2b- vector was already disclosed in US 2013/0224144 ('144), which shows in Fig. 5 that these vectors induce a strong CD8+ CMI response against the specific antigen Int. J. Cancer. 94:842-49 tested their hAd5 E1-/E3- vaccine bearing PSA as the antigen of inoculation, they similarly found that the CMI is mostly CD8+ (pg. 845, “CD8 T-cell depletion abrogated lytic activity, whereas CD4 depletion had little effect on lytic activity (Fig. 2c)’). As can be seen from these references, at the time of the invention one of skill in the art had no basis to expect much of a CD4+ response from a hAd5 E1-/E2b- PSA-vaccine. The ability of a PSA antigen to induce both CD4+ and CD8+ CMI responses when delivered in the hAd5 E1-/E2b- vector is unexpected.
However, this argument is unpersuasive.  A review of US 2013/0224144 shows CMI for both INF-gamma and IL-2 after immunization with Ad5[E1-, E2b-]-gag as follows:
[0026] FIG. 7A and FIG. 7B are bar graphs showing numbers of peripheral blood mononuclear cells (PBMCs) in Ad5 immune cynomolgus macaques secreting IFN-.gamma. and IL-2, respectively. PBMCs from individual NHP were collected and cell-mediated immune (CMI) responses were assayed 32 days (Day 90) after the final immunization with Ad5 [E1-, E2b-]-gag. Note the significantly (P<0.05) elevated levels of IFN-.gamma. (FIG. 7A) and IL-2 (FIG. 7B) secreting cells from the PBMC sample taken after the vaccination protocol as compared to a baseline sample (Day -8) taken before vaccinations. The ELISpot data are expressed as the number of spot forming cells (SFC) per 10.sup.6 PBMCs. Vertical bars indicate the SEM.
Further, regarding the Elzey et al reference, the argument of no basis to expect much of a CD4+ response from a hAd5 E1-/E2b- PSA-vaccine is unpersuasive.  First, Elzey et al use an Ad5-PSA construct, but do not disclose an hAd5 E1-/E2b- vector as used in the experiments described in the Niazi Declaration. Further, Elzey et al use lower doses of viral particles (i.e., 1 x 109 pfu of virus) than described in the Niazi Declaration.  Further, the Elzey et al reference does not disclose an expectation that CD4+ was not significant.  On the contrary, Elzey et al state that both CD4+ and CD8+ were significant (see page 848, left col, para 2:
Interestingly, it was found that in addition to the requirement for CD4+and CD8+ T cells, NK cells were now required for maximal combination p < 0.05).

Lastly, the applicants argue:
The ETBX-071 induced CD4+ effect is much stronger (see Figure 1 top graph of Appendix A) than the effect shown in '144 fig. 5B. These experimental results (along with the results provided in the Declaration submitted 02/05/2021) rebut any conclusion of obviousness that might hypothetically arise from the art cited in the rejection, by showing an effect of the claimed composition that was not possible prior to the inventors’ findings.
However, this argument is unpersuasive.  The experiment shown in ‘144 figure 5B was not commensurate with the experiment of the Appendix A of the Niazi Declaration. For example, the ‘144 Fig 5B did not use the ETBX-071 vaccine of the Appendix A.  Also, the dose levels used in the ‘144 Fig 5B experiment were different than those used in Appendix A.  Appendix A shows dose level-1 of 1 x 1011 viral particles and dose level-2 of 5 x 1010 viral particles.  
The Declarations of Dr. Kayvan Niazi filed on 02/05/2021 and 06/24/2021 have been fully considered but are unpersuasive to overcome the prior art rejections made in the previous office because the Niazi Declaration is not commensurate with the scope of the claims as presently written.  For example, the Declaration criteria appears to be obtained using PSA-Ad5 called ETBX-071 using “metastatic castration resistant prostate cancer patients” but a limitation specifying the actual composition used in the study is not found in the present claims.   Further, nothing in the Declaration specifically refers to the claims as presently written.  Further, nothing in the Declaration states that the composition as claimed has unexpected results or provides a reasoning of why the 9 virus particles which is not commensurate with the results of the Niazi Declaration.  Appendix A shows dose level-1 of 1 x 1011 viral particles and dose level-2 of 5 x 1010 viral particles.  
Applicants have not argued any specific reasoning against the prior art rejections made under 35 U.S.C. 103 in the previous office action mailed on 04/20/2021. 

Claim Rejections - 35 USC §103 – new grounds of rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 12, 14, 17, 22-23, 25-27, 30, 36, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Branigan et al (US2005/0261213; of record), as evidenced by Brossart et al (Blood, Vol 93, No 12 June 15, 1999: pages 4309-4317), in view of Mayall et al (US20070249043; of record), in view of WO2002/040059 A2 to Mincheff et al (published 05/23/2002; of record) as evidenced by Meissner et al (WO2014200905, published December 18, 2014, and attached Score result).
1, Branigan et al disclose a composition comprising an adenoviral vector comprising a nucleic acid sequence encoding a human PSA gene (para 0044, 0071-0072).  Branigan discloses the PSA amino acid reference SEQ ID NO: 2 which comprises a 100% identical match to the instant amino acid SEQ ID NO: 1.  
However, Branigan differs from the instant claims because it does not disclose having an El gene region deletion and an E2b gene region deletion.
Mayall et al. disclose replication defective adenovirus vectors comprising a heterologous gene, and having an El gene region deletion and an E2b gene region deletion (see para [0020], [0038], [0071]- [0074]).   Mayall et al discloses that any desired heterologous gene may be present on the vector, with an expression cassette for expression of said heterologous gene, including an antigen, and a cancer therapeutic which enhances the immunogenicity of tumor cells (see [0044]-[0045], [0048], [0049]). 
Regarding obviousness and motivation to combine E2b and E1 deletion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vectors of Branigan with the E2b and E1 mutations of Mayall.  The teaching of Mayall demonstrates an appreciation in the art of E2b and E1 mutations, and demonstrates that it was within the capacity of those of ordinary skill in the art to make and use adenoviral vectors comprising E2b and E1 mutations. 
One of ordinary skill in the art would have been motivated to combine these elements in order to obtain replication deficient adenoviral vectors. Mayall teaches desirability of replication-deficient vectors as a means to deliver genetic cargo to a subject without causing further disease symptoms in the subject. Accordingly, using an 
Regarding claim 2, Branigan discloses a nucleotide sequence encoding PSA which is reference SEQ ID NO: 1 which comprises a 100% match to instant SEQ ID NO: 35.
Regarding claim 4, Branigan disclose adenoviral vectors comprising a gene encoding a human MUC1 gene ([0044], [0071]-[0072].
Regarding claim 8, Branigan in view of Mayall and Mincheff render obvious the composition of claim 8 (Mincheff discloses including a Brachyury antigen) but Mincheff does not explicitly teach a 99% identical sequence with instant SEQ ID NO: 3.  Meissner et al SEQ ID NO: 3 was known in the art and disclosed as a wild-type sequence for Brachyury and is a 100% identical match to the instant SEQ ID NO: 3 (see attached Score result for Meissner).  It would have been prima facie obvious to use the known wild-type Brachyury sequence for the Brachyury sequence.
	Regarding claim 10, Branigan disclose adenoviral vectors comprising a gene encoding a human MUC1 gene ([0044], [0071]-[0072] but do not explicitly disclose 85% identical to SEQ ID NO: 8 is to MUC1. However, these sequences are disclosed to be wild type sequences. Thus the MUC1 taught by Branigan are reasonably construed to be sequences having 85% sequence identity.
Regarding claim 12 Branigan disclose adenoviral vectors comprising a gene encoding a human MUC1 gene ([0044], [0071]-[0072].  The MUC1 of Branigan would be inherently capable of binding to HLA-A2 as evidenced by Brossart et al in 
Regarding claim 14, Mayall et al. teaches E1 region deletion as discussed above.
Regarding claim 17, Branigan does not disclose compositions comprising between 1 x 108  to about 1 x 1012 particles/ml.
Mayall et al discloses compositions comprising between 1 x 108  to about 1 x 1012 particles/ml (para 0088). One of ordinary skill in the art having the Mayall reference before the effective filing date of the presently claimed invention would have been motivated to combine the adenovirus features of the replication-defective adenoviral vectors of Mayall into the vectors of Branigan for the rationale of optimizing a better vaccine for treatment of cancer.  It would have been obvious for a skilled artisan to use the dosing suggestions of Mayall et al because Mayall et al disclose these were successful to eliciting an immune response.  In view of the high skill in the art it is considered that one of ordinary skill in the art having the cited references before the effective filing date would have had a reasonable expectation of success to use the PSA and MUC1 sequences of Branigan combined with the adenoviral vector structures and dosing to arrive at the presently claimed invention. 
Per claims 22-23, 25-26, 27 and 30, Branigan does not explicitly teach a costimulatory molecule.  Mincheff et al discloses that the composition can be administered together with another agent to improve the induction of immune response, and that when the agent is a polynucleotide, it can be present on the same or on a rd paragraph on page 64, 2nd paragraph on page 65, and the 4th paragraph on page 67 to the 2nd paragraph on page 68). 
Per claim 26, Mincheff et al disclose the polynucleotide is administered together with a polynucleotide encoding a costimulatory molecule (e.g., B7) or other target antigens (see the 3rd paragraph on page 64, 2nd paragraph on page 65, and the 4th paragraph on page 67 to the 2nd paragraph on page 68). 
Per claims 27 and 30, Mincheff et al disclose the polynucleotide is administered together with a polynucleotide encoding a costimulatory molecule (e.g., B7) or other target antigens including CEA, MUC1, and Brachyury (see the 3rd paragraph on page 64, 2nd paragraph on page 65, and the 4th paragraph on page 67 to the 2nd paragraph on page 68). 
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that a skilled artisan having the cited references would have been motivated to use a costimulatory molecule as disclosed in Mincheff et al for the added benefit of improving the immune response to a vaccine against prostate cancer.  It would have been obvious to use costimulatory molecules as disclosed in Mincheff et al because they are in the field of making effective vaccines against cancer.
Regarding claim 36, Branigan disclose a composition comprising an adenoviral vector comprising a nucleic acid sequence encoding a human PSA gene (para 0044, 0071-0072).  Branigan discloses the PSA amino acid reference SEQ ID NO: 2 which 
Regarding claim 43, Branigan et al discloses the vaccines in a pharmaceutical composition encoding PSA and MUC1 (0038, 0041, 0068, 0074).  Also, Mincheff et al discloses the therapeutic effect of a replication-defective Ad5 adenovirus vector comprising a nucleic acid encoding PSMA for treating prostate cancer. Mincheff et al discloses the administration route and that the administration dose of 108-109 pfu/ml (see the 3rd paragraph on page 59, and the 3rd paragraph on page 60). 
Regarding claim 44, Branigan et al discloses host cells comprising the vector vaccine (0068). Also, Mincheff et al discloses the therapeutic effect of a replication-defective Ad5 adenovirus vector in a host cell, the vector comprising a nucleic acid encoding PSMA for treating prostate cancer. Mincheff et al discloses the administration route and that the administration dose of 108-109 pfu/ml (see the 3rd paragraph on page 59, and the 3rd paragraph on page 60).
Regarding claim 45, Branigan disclose a method of preparing a pharmaceutical composition (0038, 0041, 0068, 0074). Also, Mincheff et al disclose a method of making a pharmaceutical composition and a therapeutic effect of a replication-defective Ad5 adenovirus vector in a host cell, the vector comprising a nucleic acid encoding PSMA for treating prostate cancer. Mincheff et al discloses the administration route and that the administration dose of 108-109 pfu/ml (see the 3rd paragraph on page 59, and the 3rd paragraph on page 60).
46, Branigan disclose a method of enhancing an immune response in a subject by administering a therapeutically effective amount of the vector vaccine (0002, 0041, 0044, 0079, 0079).  Also, Mincheff et al disclose a method of making a pharmaceutical composition for enhancing an immune response in a subject by administering a therapeutically effective amount of the vector vaccine and a therapeutic effect of a replication-defective Ad5 adenovirus vector in a host cell, the vector comprising a nucleic acid encoding PSMA for treating prostate cancer. Mincheff et al discloses the administration route and that the administration dose of 108-109 pfu/ml (see the 3rd paragraph on page 59, and the 3rd paragraph on page 60).
Regarding claim 47, Branigan disclose a method of treating a PSA-expressing cancer in a subject by administering a therapeutically effective amount of the vaccine (see abstract, 0002, 0041, 0044, 0079, 0079).
In view of the high skill level in the art one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to combine the elements of improved adenoviral vaccine vectors disclosed in Mayall et al and Mincheff et al with the specific PSA sequences disclosed for the adenovirus vectors of Branigan for the rationale of making and using effective adenoviral vaccines expressing PSA, MUC1 and/or Brachyury and co-stimulatory molecules for eliciting effective immune response against PSA for more effectively treating patients with prostate cancer.
It would have been obvious to one of ordinary skill in the art to do so because the cited references show the elements were available and successfully used for cancer therapy. Based upon the teachings of the cited references, the high skill of one of 
Conclusion
No claims allowed.
The following references are related prior art.  While these references are not being applied in this office action they may be applied in a future office action.
WO2015/063647 A1 to Binder & Cho (published 05/07/2015; of record);
Hodge et al., (US2012/0107347 A1): Discloses administration of MUC1, CEA and brachyury antigens via adenoviral vectors (para 34 teaches CEA, Brachyury and MUC-1; para 37 teaches adenovirus);
Colloca & Catalucci, (US2007/0298498 published 12/27/2007)
Colloca teaches E2b mutations and E1 mutations (para 137).
Gabitzsch et al. “The generation and analyses of a novel combination of recombinant adenovirus vaccines targeting three tumor antigens as an immunotherapeutic.” (Oncotarget Vol. 6, No. 31 (2015): 31344; of record).  
Damle et al. (J. Immunol. 148, 7, 1985-1992, 1992; of record). Damle et al disclose costimulatory molecules that are B7, ICAM-1, and LFA-3, and that these molecules are known to costimulate T cell activation (see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658